Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                    Document Continued Page 1 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                    Document Continued Page 2 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                    Document Continued Page 3 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                    Document Continued Page 4 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                    Document Continued Page 5 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                    Document Continued Page 6 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                    Document Continued Page 7 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                    Document Continued Page 8 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                    Document Continued Page 9 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                   Document Continued Page 10 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                   Document Continued Page 11 of 12
Case 19-10562   Doc 212-2 Filed 08/07/19 Entered 08/07/19 15:58:02   Desc
                   Document Continued Page 12 of 12
